EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Dean on 05/12/2022.
The application has been amended as follows: 
In the claims:
Claims 4 and 6-13 are canceled.
Claims 1–3 and 5 are amended consistent with the attached "Authorized Examiner's Amendment:" stamped "OK TO ENTER:?M.L.C./"

Reasons for Allowance
Claim(s) 1–3 and 5 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at 1) a resin reservoir formed at the first pillar part and wherein a cross-sectional area of a communicating part of the resin reservoir, which is configured to communicate with the pillar part, is equal to or less than a quarter of a cross-sectional area of the resin injection gate; together with 2) wherein the resin reservoir is provided at the second pillar part where a thickness in a radial direction, of the second pillar part, is a largest thickness, in the radial direction, of the second pillar part, and wherein the radial direction is a direction from a radial center of the bearing cage to the second pillar part.
HIRAMOTO JP 2013029164 (of record)  in view of MAEJIMA JP 2012219917 (of record) make obvious portion one above (see previous rejection to claim 1). However, these references fail to arrive at wherein the resin reservoir is provided at the second pillar part where a thickness in a radial direction, of the second pillar part, is a largest thickness, in the radial direction, of the second pillar part, and wherein the radial direction is a direction from a radial center of the bearing cage to the second pillar part.
A subsequent search failed to return a reference which would remedy the above deficiency.
Therefore, claim 1 is allowed. 
Claim(s) 2–3 and 5 is/are allowed for the same reasons via its/their dependency on claim 1. 
Response to Arguments
Claim(s) 1–3 and 5 is/are allowed.
Applicant's remarks, see page(s) 4-5, filed on 01/26/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1–3 and 5 is/are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743